NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



MICHAEL J. DENINO and VINCENZA                )
ABBATE-DENINO,                                )
                                              )
      Appellants/Cross-Appellees,             )
                                              )
v.                                            )      Case No. 2D16-2137
                                              )
ANNA ABBATE,                                  )
                                              )
      Appellee/Cross-Appellant.               )
                                              )

Opinion filed May 4, 2018.

Appeal from the Circuit Court for Highlands
County; Peter F. Estrada and Michael E.
Raiden, Judges.

Odelsa Flores-Dickman and Andrew W.
Dickman of Dickman Law Firm, Naples, for
Appellants/Cross-Appellees.

Scott R. LeConey of Swaine & Harris, P.A.,
Lake Placid, for Appellee/Cross-Appellant.




CASANUEVA, Judge.

             Michael J. Denino and Vincenza Abbate-Denino appeal the trial court's

order denying their amended motion seeking sanctions against Anna Abbate. The trial

court denied the motion on procedural grounds in reliance on Matte v. Caplan, 140 So.
3d 686 (Fla. 4th DCA 2014). Because this court subsequently rejected the reasoning in

Matte, we reverse the trial court's order and remand for further proceedings. See Isla

Blue Dev., LLC v. Moore, 223 So. 3d 1097 (Fla. 2d DCA 2017); Boatright v. Philip

Morris USA Inc., 218 So. 3d 962 (Fla. 2d DCA 2017). In light of this disposition, we

decline to address the issues raised by Mrs. Abbate's cross-appeal.

             This case was commenced by Anna Abbate, the mother of Vincenza

Abbate-Denino. Initially, she sued her daughter and son-in-law alleging that they

fraudulently caused her to sign a deed conveying an interest in a home to them. She

alleged that they duped her by telling her that the deed was a healthcare-related

document. Later, in a deposition, she withdrew that allegation. Following the

deposition, the Appellants served Mrs. Abbate's counsel with a motion and notice

pursuant to section 57.105, Florida Statutes (2014),1 asserting that the complaint was

frivolous and demanding that the lawsuit be dismissed.

             The section 57.105(4) statutory notice, sometimes called a safe harbor

notice, was sent to Mrs. Abbate's counsel via email on September 12, 2014. On

October 24, 2014, Mrs. Abbate moved to amend the operative complaint to assert a

different misrepresentation. This action was taken outside the twenty-one-day safe

harbor period set forth in section 57.105, and the Appellants moved for statutory

sanctions.2 However, Mrs. Abbate asserted that the Appellants could not prevail



             1Section   57.105(4) states: "A motion by a party seeking sanctions under
this section must be served but may not be filed with or presented to the court unless,
within 21 days after service of the motion, the challenged paper, claim, defense,
contention, allegation, or denial is not withdrawn or appropriately corrected."
             2The   Appellants later amended their motion to add another basis for
sanctions.


                                          -2-
because the motion for sanctions was not served in compliance with the strict email

service requirements set forth in Florida Rule of Judicial Administration 2.516. The

argument was based on the Fourth District's decision in Matte, which applied the email

service requirements of rule 2.516 to service of a motion for purposes of section

57.105(4)'s safe harbor notice.

               Following a bench trial on the amended complaint, the trial court granted

the Appellants' motion for involuntary dismissal. At the sanctions hearing, the trial court

properly observed that this court had not yet ruled on whether rule 2.516 applied to a

section 57.105 motion served to provide the required safe harbor notice. The only

issued opinion on the subject was Matte. Because this court had not opined on this

issue, the trial court was again correct in concluding that it was required to follow the

only existing appellate decision on the issue. See Pardo v. State, 596 So. 2d 665, 666

(Fla. 1992) ("[I]n the absence of interdistrict conflict, district court decisions bind all

Florida trial courts." (citing Weiman v. McHaffie, 470 So. 2d 682, 684 (Fla. 1985)));

Miller v. State, 980 So. 2d 1092, 1094 (Fla. 2d DCA 2008) ("[B]ecause the district courts

of appeal in Florida are intended to be courts of final appellate jurisdiction, the opinion of

a district court is binding on all trial courts in the state."). Noting that Mrs. Abbate had

actual notice of the motion, the trial court nonetheless reluctantly denied the amended

motion for sanctions based on the holding in Matte.

               Since that time, this court has weighed in on the issue. Relying in part on

this court's decision in Boatright, 218 So. 3d at 967, this court held in Isla Blue

Development, 223 So. 3d at 1099, "that the email service requirements of rule

2.516(b)(1) do not apply" to a motion filed as part of the section 57.105(4) safe harbor




                                              -3-
notice. Accordingly, we reverse the trial court's order denying sanctions and remand for

further proceedings for the trial court to determine whether the Appellants are able to

establish a legal entitlement for fees against any party and, if so, to hold an appropriate

evidentiary hearing to establish the amount and liability for such an award. We do not

read the trial court's order as having addressed the latter domain.

              As we did in Isla Blue Development, we certify conflict with Matte v.

Caplan, 140 So. 3d 686 (Fla. 4th DCA 2014), in which the Fourth District applied the

email requirements of rule 2.516 to a section 57.105 motion served to provide the

required safe harbor notice.

              Reversed and remanded with instructions; conflict certified.



CRENSHAW and SLEET, JJ., Concur.




                                            -4-